Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 1 of 10

EXHIBIT A
Case 1:21-cv-00006-CCB

Document 1-1 Filed 01/04/21 Page 2 of 10

Rev.com, Inc,

|

Sales Receipt

 

Order Details ~ Transcription Service

 

 

 

 

Order Number: TC0622870555

Order Placed: 12/19/2019

File Name Duration Unit Price

Transcriptian 12 minutes $12.00

MVI_0074. mp4

MVI_OO75.mp4
Transcription $12.00
Timestamps $3.00
Verbatim $3.00
Total $18.00

Payment Details

Amount Paid: $18.00

Charged To: MasterCard ending in 1892 exp, 12/2021

Charged On: 12/19/2019

Order Summary

Order Total: $18.00

Total Paid: $18.00

Customer Details

Customer Name: June Bugs

Customer Email:
Customer Company:

support@rev.com — |

junebugs8@yahoo.com
CADDO BOSSIER REFRIGERATION

888-369-0701 =| www.rev.com

Rev.com DEPT LA 24706 PASADENA CA 91185-4706
Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 3 of 10

This transeript was exported on Dec 18, 2020 - view latest version here.

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

MVI_ 0074 (Completed 12/19/19)

00:13

00:31

Oo
©
iw
~

2
Oo
w
~d

00:42

00:42

00:43

00:45

Transcript by Rev.com

I'm doing good, Larry, how you doing?
Fine, fine, so thank you [inaudible 00:00:05] for asking today,
you are seen for some kind of channel {inaudible 00:00:09),

which channels are that?

Yeah, she said it was gonna be like $59.95 for 150 channels or
something-

Yes, that’s- yes.
[inaudible 00:00:29] but you can [inaudible 00:00:29] is going to
be like [inaudible 00:00:29] high, like you need three Tvs, three

baskets, or you need only one box?

No, like- like | was telling her, she asked me what kind of service
| had on my TVs, and | said-

Mm-hmmn (affirmative).

| have free TV.

Hm.

| only have two televisions, though.

Mm-hmm (affirmative).

That's-

Mm-hmm (affirmative).

That's all | wanna hook up is two televisions.

Two televisions. Yeah, to do that, meaning your bill would be
just 66 dollars, and you get 180 plus channels free TV, and you
don't have to pay any installation fee, anything [inaudible
00:00:57]. So how does this offer sounds to you?

That- that sounds good. And it'll be through AT&T DirecTV?
Exactly.

Okay.

So, sir, you need the service in your name or somebody else
name?

Page 1 of 8
Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 4 of 10

This transcript was.exported on Dec 18, 2020 - view latest version here.

Clinton Strange:

Eric Greg:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

MVIL_0074 (Completed 12/19/19)

So
me
eS
w

oO
ee
a
an

So
r
N
o

02:00

02:24
02:26

02:27

Transcript by Rev.com

It's- it's gonna be in my name.

Okay, just stay with me.

Uh, how do you spell your first name, last name?

It's, uh, Clinton Strange spelled C-L-I-N-T-O-N S-T-R-A-N-G-E.

And, uh, Clinton, is there any middle initial or anything between
your names?

Yeah, uh, A for Andrew.

A, [inaudible 00:01:44] A, right?

Yeah.

And can you have your address where you use the services?
Sure, it's 7021 Winburn spelled W-I-N-B-U-R-N Drive-
Mm-hmm (affirmative).

And that's in Greenwood, Louisiana.

Greenwood, Louisiana, and your zip code is 71033?

That's correct.

Okay. And do you have any email for you to send your
[inaudible 00:02:16] and everything on your emails?

Yeah. You ready?

Mm-hmm (affirmative), yes.
It's gonna be, uh, P as in Paul-
Mm-hmm (affirmative).

Aas in apple.

Mm-hmm (affirmative).

R as in Romeo.

Page 2 of 8
Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 5 of 10

This transcript was exported on Dec 18, 2020 - view latest version here.

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Erie Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

MVI_0074 (Completed 12/19/19)

02:50

Transcript by Rey.com

Mm-hmm (affirmative).

$ asin Sam.

Okay, mm-hmm (affirmative).

M as in Mike.

Mm-hmm (affirmative).

Las in Lema. tas in Lema-

Okay.

C as in Charlie-

Uh, what’s- what's- what's after Lema?

It's, uh, Lema, Lema, Charlie, at Gmail.com-
Okay.

So, P-A-R-S-M-L-L-C at Gmail.com.
Mm-hmm (affirmative). It's P-A-R-S-M-L-L-C at Gmail.com?
Correct. And you got P-

Okay.

As in Paul, not B as in boy?

Exactly.

Okay.

No, | got P as in Paul.

Okay, good.

Is this the phone number i'm calling you right now is your home
phone or a cell phone?

It is a cell phone.

And who is your cell phone provider?

Page 3 of 8
Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 6 of 10

This transcript was exported on Dec 18, 2020 - view latest version here.

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

MVI_0074 (Completed 12/19/19)

04:15

04:21

co
ay
ea
KO

2
fs
Us
wo

o
b
uo
O

04:46
04:46
04:47

05:01

Transcript by Rev.com

Verizon.

And how much are you paying for your cell phone?

About 32 dollars a month.

That, it is okay. Sir, can | get your date of birth?

Sure, it's 2-13-74.

Okay. And Clinton, we need you one valid picture ID as well to
identify all your video [inaudible 00:03:49] and everything, so
that could be your driving, that could be your Social, or that
could be a state ID, so whichever you want to go with.

So you- so you want an ID?

Yas, identification matters. That could be driving, that could be
your state ID, that could be your Social Security number, that is

okay for you. It's whom you want to go with.

Okay, why- why do you need that? Why can't you just take my
credit card?

Uh, sir, no, we need the, uh, driving, we need the, uh, Social to
check your identity, to verify everything from your side. You
know? We have to check because, sir, it's qualified or not, that's
why we need we some kind of ID from this side.

Mkay.

Mm-hmm (affirmative). Mm-hmm (affirmative}.

Well, | could-

Which ID do you want to do?

Um, | tell you what, go ahead and send me an email, and I'll
reply it back with-

No, sir-
With my numbers.
Sir, the thing is that, uh, what-

Hello?

Page 4 of 8
Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 7 of 10

This transcript was exported on Dec 18, 2020 - view latest version here.

Eric Greg:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

MVI_0074 (Completed 12/19/19)

05:21

06:04

Transcript by Rev.com

... have to pay anything [inaudible 00:05:01] ptus you take all
the paperwork- paperworks on the [inaudible 00:05:05], then
you will fine them- them and after your satisfaction, they will
ensure the services. | would need your one ID in order to verify
your deal, and that would be, uh, like, | just put it into my
system, and it will be vetted from my side. You know, | can't
{inaudible 00:05:20] your information.

And when you gave me your birth cer- and | and | don't
remember what your [inaudible 00:05:25], it shows me like,
the- [inaudible 00:05:27} on my screen.

Mkay.

I- | can't show that. Mm-hmm (affirmative).

| mean, I- I- I'll give you my driver's license number, but if-
Mm-hmm (affirmative).

If- if- if this is some kind of a trick, I'm- I'm-

Ch, it's not a trick.

I'm gonna come after you.

Okay, it's-

It's [crosstalk 00:05:44]-

It's- it's Louisiana driver's license-

Mm-hmm (affirmative).

0059-

Mm-hmm (affirmative).

25023.

And what is expiration?

It's gonna be 2-13-2019.

Don't [inaudible 00:06:05), is it expired?

Page 5 of 8
Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 8 of 10

This transcript was exported on Dec 18, 2020 - view latest version here.

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

MVI_0074 (Completed 12/19/19)

06:08

©
a
ed
Bo

F

oO
a
Bo
un

co
a
No
in

06:48

07:03

07:05

07:14

07:17

07:26
07:28

07:29

[any Oo
oa wal
oO had
fe —

OQ
oo
oO
w

Transcript by Rev.com

Oh, no, it must- that's when it- that's when it did expire. Um-
put- put 2-13-2021.

Okay.

That's right, I- [-

And Clinton- mm-hmm (affirmative).

Go- go ahead.

And did you- | told you- mm-hmm (affirmative). | told you there
will be [inaudible 00:06:32] so there should be no [inaudible
00:06:32], because financial could be a, uh, installation and it
would not be totally free, you don't need to pay that, and then
you can get a hundred dollar gift card as well from our
company. [inaudible 00:06:44] after 60 days of installation,
okay?

And for the plus one, you have to pay just $19.97. That is your
activation fee, and then your plus one will- that will be of 66
dollars for two TVs we could- we come, after, uh, 30 days. At
your doorstep, okay?

Okay.

So, uh, which [inaudible 00:07:07] would you like to choose to
pay your, uh, activation fee? $19.97 only.

Um, I'll do that on a MasterCard. Do you need it now?

Okay. Yes, sir, that would be needed now, and the person will
come after 30 days. When you [inaudible 00:07:27] come
midnight, the amount will be taken from your account.

Okay.

Or midnight, your card.

Well, that- let me go get my credit card.

Sure.

All right, you ready?

Yes, sir.

Page 6 of 8
Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 9 of 10

This transcript was exported on Dec 18, 2020 - view latest version here.

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Fric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

MVIL_0074 (Completed 12/19/19)

08:04

08:09

o
co
wi
Bh

io
Oo
tad
(ey

é

o
OD
}—
ao

E

oO
le)
=
oO

09:22

09:22

09:37

Transcript by Rev.com

Okay, it's, un a>

Okay.

Okay.

Vay

Okay.

0135.

Okay, and can you have the CV on the back of your credit card?
Yeah, it's, uh, ae

And can you have the expiration of the card?

Yeah, it's, uh, 12 of 2023.

Mm-hmm (affirmative).

Okay, sir, if you please verify that, wait for my- write down my
number and my information as well.

All right, I'm ready.

Mm-hmm (affirmative), uh, write down my number is 877-805-
5592.

And what's the name of that company?
Uh, it's AT&T DirecTV.
Okay.

Mm-hmm (affirmative), and write down my name as well. I'm
the manager with AT&T, my name is Eric Greg.

All right-

Page 7 of 8
Case 1:21-cv-00006-CCB Document 1-1 Filed 01/04/21 Page 10 of 10

This transcript was exported on Dec 18, 2020 - view latest version here.

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Fric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

Eric Greg:

Eric Greg:

Clinton Strange:

Eric Greg:

Clinton Strange:

MVL_0074 (Completed 12/19/19)

09:37
09:39
09:39
09:39
09:39
09:40

09:44

10:00
10:03

10:10

b
oO
_
oO

_
Oo
ho
ho

10:27

10:28

10:34

Transcript by Rev.com

Okay?

And- and-

Uh, sir-

And I'm gonna-

Mm-hmm (affirmative).

«. get an email like real soon?

Yes, you, yes, yes, you will get an email from AT&T and sir, uh,
like, so basically, [inaudible 00:09:51] go inte your time
[inaudible 00:09:52]. So | can send that [inaudible 00:09:55]
according to date? Practically, on Monday, will be fine for you?
What happens on Monday?

Uh, |am sorry {inaudible 00:10:04] services.

Okay, just- tell- tell ‘em to, uh, put that in the email the
confirmation since | gotta change everything.

Sure, sure. Sure, sure, sure, you can do that. No problem.
[inaudible 00:10:22] set your order and I'll send you the email
and | will get back to you very soon. And | thank you for paying
us, okay?

Okay.

Thank you so much for doing business with AT&T DirecTV. Have
avery wonderful day. Thank you, goodbye.

All right, thank you. Bye.

Page 8 of 8
